Title of Each Class of Securities To Be Registered Amount To Be Registered Proposed Maximum Offering Price Per Unit Proposed Maximum Aggregate Offering Price Amount of Registration Fee Notes offered hereby $24,709,850.00 100.00% $24,709,850.00 $1,761.81(1) (1) The filing fee is calculated in accordance with Rule 457(r) under the Securities Act. There are unused registration fees of $11,586.32 that have been paid in respect of securities offered from Eksportfinans ASAs Registration Statement No. 333-164694, of which this pricing supplement is a part. After giving effect to the $1,761.81 registration fee for this offering, $9,824.51 remains available for future offerings. No additional registration fee has been paid with respect to this offering. TERMS SUPPLEMENT NO. 28 dated July 29, 2010 Filed pursuant to Rule 424(b)(2) To Product Supplement No. 6 dated February 23, 2010 and Registration Statement No. 333-164694 Prospectus Supplement and Prospectus dated February 4, 2010 Relating to the Eksportfinans ASA U.S. Medium-Term Note Program The Bear Notes will have the terms specified in this terms supplement as supplemented by the accompanying product supplement no. 6 and the prospectus supplement and prospectus (together, the Note Prospectus ). Investing in the Bear Notes involves a number of risks. There are important differences between the Bear Notes and a conventional debt security, including different investment risks. See Risk Factors on page TS-5 of this terms supplement, beginning on page PS-3 of product supplement no. 6, and beginning on page S-4 of the prospectus supplement. The Bear Notes: Are Not FDIC Insured Are Not Bank Guaranteed May Lose Value In connection with this offering, each of MLPF&S and First Republic Securities Company, LLC is acting in its capacity as a principal. None of the Securities and Exchange Commission, any state securities commission, or any other regulatory body has approved or disapproved of these securities or determined if this Note Prospectus is truthful or complete. Any representation to the contrary is a criminal offense. Per Unit Total Public Offering Price: $10.00 $24,709,850.00 Underwriting Discount: $0.10 $247,098.50 Proceeds to Eksportfinans ASA Before Expenses: $9.90 $24,462,751.50 (1) For additional information, see Supplemental Plan of Distribution in product supplement no. 6. Merrill Lynch & Co. July 29, 2010 Summary The Bear Accelerated Return Notes ® Linked to the S&P 500 ® Index due January 28, 2011 (the Bear Notes ) are senior unsecured debt securities of Eksportfinans ASA ( Eksportfinans ). The Bear Notes are not guaranteed or insured by the Federal Deposit Insurance Corporation ( FDIC ) or secured by collateral. The Bear Notes will rank equally with all of our other unsecured and unsubordinated debt, and any payments due on the Bear Notes, including any repayment of principal, will be subject to the credit risk of Eksportfinans. The Bear Notes are designed for investors (i) who seek a leveraged return, subject to a cap, if the level of the S&P 500 ® Index (the Index ) decreases moderately from the Starting Value of the Index, as determined on the Pricing Date, to the Ending Value of the Index, as determined during the Calculation Period or (ii) who want to invest in a security of this kind for risk diversification purposes. The Bear Notes should not be viewed as a hedging instrument for an investors long equity positions because the Bear Notes are a capped investment and will not track the market movements of your investments. Investors must be willing to forgo interest payments on the Bear Notes and to accept a return that is capped or a repayment that is less, and potentially significantly less, than the Original Offering Price of the Bear Notes. Investors generally will recognize short-term capital gain or loss upon receipt of the Redemption Amount or upon a sale or exchange of the Bear Notes prior to maturity. Any such gain or loss is subject to certain tax implications, set forth under Summary Tax Consequences and Certain U.S.
